Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 9



                           UNITED STATES DISTRICT COPRT
                           SOUTHERN DISTRICT OF R ORD A

                        CASE NO. 20-mj-0N 29rLouij - -


  UNITED STATES OF AM ERICA

  V.

  TAVALAS RAM ON ARCURM S and
  FABIAN CIIARLES OSM OND NATHANELS JR.,

                D efendants.

                                              /

                                 CRIM INAI,COVER SHEET
  1. Did this matteroriginate âom a matter pending in the CentralRegion ofthe United States
       Attorne/sOm cepriortoAugust9,2013(Mag.JudgeM iciaValle)?              - Yes X No
  2. Did thismatteroriginate âom a matterpending in theNolhern Region ofthe United States
       Attorney'sOmcepriortoAugust8,2014(Mag.JudgeShaniekM aynard)? - Yes X No
       Did this matteroriginate âom a matter pending in the CentralRegion ofthe United States
       Attorney'sOmcepriortoOctober3,2019(M ag.JudgeJaredStrauss)?           - Yes X No

                                                   Respectfullysubmitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY


                                            BY :                                   .
                                                   M A M A .CATA LA
                                                   AssistantU nited StatesA ttorney
                                                   FloridaBarNo.1000435
                                                   United StatesAttorney'sO m ce
                                                   99 Northeast4* Street
                                                   M iam i.FL.33132-2111
                                                   TeI:(305)961-9180
                                                   Maria.catala@usdoj.com
      Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 9




                                 U NITED STATES D ISTRICT C OURT
                                                          forthe
                                               Southcrn Districtof-Florida

                  United StatesofAmerica                     )
                            V.                               )
                                                             )     (JaseNo.20-mj-03529-Louis
           TAVALAS RAMON ARCURMS and                         )
      FABIAN CHARLES OSMOND NATHANELS JR.,                   1
                                                             )


          CRIM INAI-CO M PLA lNT BY TELEPHO NE OR OTHER REI-IABLE ELECTRONIC M EANS

            1,thc conlplainantin thiscasc.statethatthc fblloqving istrueto thctnestofn)y knowzlcdgcand bclicf.
Onoraboutthedatets)ot
                    -                september1,2020              inthecotlntyof                Miami
                                                                                                    -Dade               inthe
       Southern      Districtof          Florida         ,thedefendantts)violated:
            C'odex&t,c/ï'
                        t)??                                         t.
                                                                      l//iz/l-
                                                                             çt.
                                                                               'L-
                                                                                 lesl.
                                                                                     ri
                                                                                      ption
    18 U.S.C.j922(g)                       Felon in Possession ofa Firearm
    18 U.S.C.5 1029(a)(3)                  PossessionofFifteen orMore Unauthorized Access Devices
    18 U.S.C.j 1028A(a)(1)                 Aggravated Identity Theft
    18 U.S.C.j 1029(a)(4)                  PossessionofAccess Device Making Equipment




           Thiscrinlinalconlplaintisbased on these facts:
SEE AU ACHED AFFIDAVIT.




           d Continuedontheattachedsheel.



                                                                                 Kenneth Sealy,TFO USSS
                                                                                     IJ''
                                                                                        iltli'f'
                                                                                               //?(J??lt?kll'tlrd?/t>
'


    Attcsted to by theApplicantin accordance with the requirelnentsot-Fed.R.Crin).P.4.1         FaceTim e

Date:        septem ber3,2020
                                                                                        pl/t/gt
                                                                                             . ,j-.
                                                                                                  çï-g/lf
                                                                                                        lll/?-ts'
                                                                                                        .
                                                                                                        ,

C ity and slate:                   M iam i,Florida                      Hon.Lauren F.Louis,U.S.M agistrate Judge
                                                                                     I'l-
                                                                                        iltJtzt/?1t???l(>fp/lf/'il/c.
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 9




                  AFFIDAW T IN SUPPORT OF CRIM INAL CONIPLAINT

        1,Kelmeth Sealy,being duly swom ,attestandafgrm thefollowing;

         l.     YotlrAfsantisa Detectivewith theAventura Police Department.and havebeen

 so employed forapproximately fiheen years. Iam currently assigned asa Task Force Offker

 (*$TF0:9)withtheUnited StatesService. Furthermore,Iam agraduateoftheBroward Institute
  of Public Safety Florida Law EnforcementBasic RecnzitAcademy.and have conducted many

  investigationsinvolvingcotmterfeh accessdevicesandaggravatedidentity theR.lam responsible

  forconducting criminalinvestigationsofthecriminalstatutescontained inTitle 13 ofthe United

  StatesCode,and 1am authorizedto apply forandexecutearrestwarrantsforoffensesenumerated

  in Title 18 ofthe United States Code and to execute search warrants.lhave received extensive

  training in the investigation ofcheck laud,bank fraud,accessdevice fraud.and identity theh.I

  am an investigative orlaw enforcementofscerofthe United States.in thatIam empowered by

  law toconductinvestigationsandtomakearrestsforfelony offenses.underthe authority ofTitle

  I8.UnitedStatesCode,Section 3056.
         2.     The information in this Afûdavit is based upon my personalknowledge and

  information leam ed from otherlaw enforcementagents.investigators.witnesses,and documents.

  ThisAm davitissubmittedforthelimitedpurposeofestablishingprobablecausein supportofthe

  criminal complaint charging TAVALAS RA M ON ARCURM S (StARCURM S'') with (i)
  possession offiheen (15)ormore unauthorized accessdevices.in violation ofTitle 18.United
  StatesCode.Section 1029(a)(3),(ii)aggravated identity theh.in violation ofTitle l8.United
  States Code,Section 1028A(a)(1).and (iii)possession ofa firearm by a convicted felon,in
  violation ofTitle l8,United StatesCode.Section 922(g)(1)andcharging FABIAN CHARLES
  OSM OND NATHANELS JR (<tNATHANELS'')with (i)possession ofa srearm by a convicted
  felon.in violationofTitle 18.United StatesCode,Section922(g)(1),and(ii)possession ofaccess
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 9




 devicemaking equipment,in violationofTitle 18,United StatesCode.Section 1029(a)(4).The
 factssetforth herein do notconstimte allthe factsknown to law enforcementofscersregarding

 thismatter.

                                    PRO BABLE C AUSE

          overview oftheFederalUnentploymentInsuranceProgram andCARESAct
        3.     The federalgovemmentprovidesunemploymentinsurance ($1U1'')benelits for
 qualised people who areunableto work.Stateemploym entoffkesadministerthe U1system f0r

  the federalgovemment. In California.the agency responsible for oversite is the Califomia

  EmploymentDevelopmtntDepartmentCçEDD'').The U.S. Departnent of Labor ôands a11
  substantiveandadm inistrativecostsforEDD.

        4.     A person can receive Ulbenelitsby completing an online application using their

  personalidentifcation information (ççPlI'')(i.e..name,socialsecurity number,anddateofbirth.
  dc.).A Ul-benestsclaimantcan ;leforweeklybepeûtsby certifying onlintthattheclaimantis
  unemployed and eligible forsuch benefits.
         5.     On M arch 27,2020,Congresspassed theCoronavirusAid,Relief,and Economic

  Security (CARES)Actand the Presidentsigned the CARES Actinto law.The CARES Act
  included an economicreliefpackage in excessof$2 killion,which Congressdesignedto help the

  Americanpeopledtuing thepublichealthandeconomiccrisesrelatedtotheCOVID-19pandemic.

  n eCARES Actprovidesforthreenew typesofunemploymentbenetks:

               a. ThePandemicUnemploymentAssistance(tTUA'')program isaseparatebeneit
                  program designed to cover many people who do not qualify for regular

                   unem ploym ent during the CO VID-l9 pandem ic.n is includes self-em ployed

                   individuals,independentcontractors.and part-tim eworkersaffectedby COV ID-

                   l9;
                                              2
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 9




              b. ThePandemicEmergencyUnemploymentCompensation(*.PEUC'')proram is
                  an extension of regular unemployment beneits that offers unemployment
                  benegts up to thirteen weeks beyond what is available 9om regular

                  unemploymentbeneûts.TheCARES Actmade thesePEUC beneitsavailable

                  be- eenM arch29.2020,and December26,2020;and

              c. The Federal Pandemic Unemployment Compensation ($TPUC'') program
                  provided an extra $600 perweek on top oftheregularorPUA unemplom ent

                  benestsbetween M arch29,2020.and July 25.2020.n eFPUC isavailable for

                  everyone on regular unemploymentor PUA.exceptthose receiving training

                  benests.

                                   Tram cStop ofARCURMS
        6.      On M gust11,2020,locallaw enforcementobserved a black Nissan Rouge with

  illegally tinted windowsand drivinginarecklessmannerinviolationofFloridaUniformedTrafsc

  Code.Locallaw enforcementattemptedto initiateatram cstopbyactivatingtheirlightsandsirens;

  however,the vehicletled from ofiicersatahigh rateofspeed.

                Law enforcementstayed behind the vehicle untilitevenmally pulled over.Law

  enforcem ent then approached the driver who was subsequently identiied as ARCURM S.

  A RCURM S wastakenintoStateofFlorida(ç*State'')custody forfleeing and eludingathigh speed
  and recklessdriving in violation ofFlorida State Stam tes.A search Oi-A RCURM S'person incident

  toarrestrevealed hewasinpossessionofsix(6)accessdevicesinotherpersons'names:two(2)
  prepaid debitcardsand four(4)EDD debitcards.l




  In eEDD debitcardsarecardsontowhichStateofCaliforniaunemplom entbenetitsarefunded,
                                                3
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 9




        8.     One ofthe EDD debitcardsfound onARCURM S'person wasem bossed with the
  namet'R.W .''and an accountnumberending in 8878.ARCURM S also had a Bnnk ofAmerica

  ATM withdrawalreceiptinhispocket.ThereceiptshowedthattheEDD debitcard endingin8878

  wasusedon Augustl.2020 to withdraw $1.000.00 inM iami-DadeCounty,Florida.

        9.      ARCURM Swasreleasedonbondfrom Statecustodyon oraboutAugust18.2020,

  and placed on house arrestwith ankle monitoring.The home address ARCURM S provided to

  probation was253 NW 52nd Street M iami.Florida.

                          M lamim adeJll#eJf/gcf//llOJ'NATHANELS
         l0.    On oraboutAugust21.2020,atapproximately 9:05 a.m .,local1aw enforcement

  discovered a video of NATHANELS on the socialmedia application, Instagram.The video

  depicted NATHANELS holding a rifle with hisrighthand and cellphone in his leh hand.The

  videoshowedNATHANELS insideabedroom.
         l1.    NATHANELS iscurrentlyonStatefelonyprobation/com munity coneolwithankle

  monitoring.The home addressNATHANELS provided to probation was253 NW 52nd Street,

  M iami.Florida.
         12.    NATHANELS'snkle monitoring repol showed that he was at 253 NW 52nd

  Street.M iami,Florida,on the dateand timetheInstam m videowasposted.

                                      SearchofResldence
         13.    On Septem ber 1,2020,local1aw enforcem entexecuted a State residentialsearch

  warrantat253 N W 52nd Street,M iam i,Florida.Prior to executing the warrant.State probation

  apprised law enforcem entthat there were two probationers w ith ankle m onitors residing in the

  residence:A RCURM S and NA THA NELS.




                                                4
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 9




        14.    Inside NATHANELS'bedroomqzlaw enforcementfound a loaded Draco AK-47

 (7.62x39 caliber)sem i-automaticpistolwitharound ofammunition in thechnmber.Additionally,
 law enforéementfound severalGlock magazinesloaded with 40 calibernmmunition and aloaded

 highcapacity 40 caliberGlockmagazine 50 rounddrum.
        15.    Also insideNATHANELS'bedroom.law enforcementfound acreditcardreadvr-

 writerdeviceinaboxwithtwo(2)blankwhiteplasticcards.Thereader-writerdevicefoundin
 NATHANELS' bedroom is capable of both pulling the information 1om a credit card and

 programm ing information onto acard.Based on my training andexperience.Iknow thatdevices

  liketheonefound inNATHANELS'bedroom areusedtocreateH udulentaccessdevicesand are

  device-m aking equipm ent.
         16.   Your Afsant subsequently consnned NATHANELS is currently on State

  probation for 2nd Degree Attempted M urder,Armed Robbery.and Felon in Possession ofa

  Firearm. court case number F10-20534. to which he was sentenced to eight (8) years
  imprisonment.YourafiantveriiedthatNATHANELS isaconvictedfelon,with six (6)felony
  convictions,and isnotauthorizedto possessasrenrm orammunition.NATHANELS hasnothad

  hisrightsrestored.
                Inside ARCURM S'bedroom.3 law enforcementfound a Draco AK-47 7.62x39
  calibersemi-automaticpistollaying on hisbed.Law enforcementalso observed multiplepapers

  containinghandwrittenpersonalidentiicationinformation(PII)ofover5t1),(50)victims.ThePII
  includednames,datesofbirths,andsocialsecurity numbersofvictims,aswellascreditand debit

  cards and state-issued identiscations in various victim s'names.Law enforcementlocated the


  2InsideNATHANELS'room,1aw enforcementfoundmailaddressed to him.emailsbetweenhim
  andhisgirlfriend,photographsûfhim andhisgirlfriend.and hisState probation pape- ork.
  3 Inside ARCURM S' bedroom , law enforcement found photograpbs of ARCURM S, mail
  addressed to him ,and his State arrestpaperw ork from theA ugust11th arrest.
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 8 of 9




 mailer forthe EDD debitcard in the name ofttR.W .''which wasrecovered from ARCURM S

 during theAugust1l,2020encounter.
         18.      Someofthecreditand debilcardsfound in ARCURM S'bedroom were issued by

  banksheadquartered outsidetheStateofFlorida.
         19.      Additionally,inARCURM S'bedroom,law enforcementrecoveredunemployment

  benelks approvalletters from various states,including Califom ia and Pennsylvania,in various

  victims'names,These Ietters showed weekly benests were applied forand approved in those

  victim s'nam es.

         20.      YourAm antconfirmed thatARCURM S iscurrently on Stateprobation forbeing

  afelon inpossessionofafirearm and ammunition,courtcasenumberF17-00539.towhichhewas

  sentencedtotwo(2)yearsStateprison.YourAfliantveriliedthatARCURMSisaconvictedfelonv
  with three (3)felony convictions.and isnotauthorized to possess a srearm orammunition.
  ARCURM S hasnothad hisrightsrestored.
         21.      YourAfsantconlirmed thata11firesrmsand ammunition foundinNATHANELS'

  and ARCURM S'rooms were manufacmred outside ofthe State ofFlorida and have,therefore.

  m oved in interstate com m erce.

                                            Cond uslon
         22.      Based on the foregoing facts,yourAfsantsubmitsthatprobable cause existsto

  believe that:
               a) ARCURM S didknowingly.andwithintentto defraud.possesssheen(l5)ormore
                   unauthorized access devices,thatis,socialsecurity numbers and creditand debh

                   card numbersissuedto otherpersons.said conductaffectinginterstateand foreign

                   commerce,in violation of Title 18,United States Code,Section 1029(a)(3),
                   commitaggravated identity thefk in violation of Title 18.United States Code,
                                                 6
Case 1:20-mj-03529-LFL Document 1 Entered on FLSD Docket 09/03/2020 Page 9 of 9




                Section l028A(a)(1),and was a felon in possession ofa firearnl.in violalion of

                Title 18.UnitedStatesCode,Section922(g)(1);and
             b) NATHANELS did knowingly and with intentto del-
                                                             raud-possessaccess device

                nlaking eqtlipnpent. in violation of Title 18. U nited States C'ode, Section

                 l029(n)(4).and w'asa felon in possession ofa fireann,in violalion ofTitle 18-

                 United StatesCode.Section922(g)(I).
         FURTH ER YO UR AFFIAN T SA YETH N AUG HT.
                                                                         /
                                                                         .z
                                             KENN ETH SEA LY?TASK FO RCE O FFIC ER
                                             UN ITED STATES SECRET SERVICE



  Attested to by tlle applicantin accortlance
  w itlltlle requirem ents ofFed.R.Crilu.P.4.1
  via FaceTime this        day ofSeptenpber
  2020.


  I'IO NORA BLE LA UREN F.LOU IS
  UNITED STATES M AGISTRATE JUDGE
